Citation Nr: 0531407	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for costochondritis. 
 
2.  Entitlement to service connection for sinusitis. 
 
3.  Entitlement to service connection for Achilles 
tendinitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1983 until 
February 2003.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2003 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that, among other things, denied service connection 
for costochondritis, sinusitis, and Achilles tendinitis.


FINDING OF FACT

The veteran experienced occasional difficulties with each of 
the claimed problems during military service, but does not 
currently experience diagnosed costochondritis, sinusitis, or 
Achilles tendinitis.


CONCLUSION OF LAW

The veteran does not have costochondritis, sinusitis, or 
Achilles tendinitis that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statement of 
the case, the veteran and her representative have been 
notified of the laws and regulations governing entitlement to 
the benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform her of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to the veteran 
dated in May 2005, the RO informed the appellant of what the 
evidence had to show to substantiate the claims, what medical 
and other evidence the RO needed from her, what information 
or evidence she could provide in support of the claims, and 
what evidence VA would try to obtain on her behalf.  The 
letter also advised her to submit relevant evidence or 
information in her possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate her claims.  She has been afforded VA 
examinations related to the issues on appeal since the 
inception of her claim, and clinical records from her 
treating military facility been received and associated with 
the claims folder.  The appellant has not indicated that 
there are any other pertinent clinical records to be 
retrieved beyond what has already been obtained by the RO.  
Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005). 

The appellant contends that she now has costochondritis, 
sinusitis, and Achilles tendinitis that were treated in 
service and are continuing disabilities for which service 
connection should be granted.  

The veteran's extensive service medical records reflect that 
she was treated on a number of occasions between 1989 and 
2002 for complaints that included chest pain and tightness, 
pain on pressure of the chest, increased pain upon deep 
inspiration and exercise, sternal tenderness and chest wall 
pain, without radiation or shortness of breath, diagnosed as 
costochondritis.  An X-ray of the chest was interpreted as 
normal in July 2002.  Upon examination in July 2002 for 
retirement from service, it was recorded that she had costal 
chondritis.  

The appellant sought treatment for complaints on many 
occasions during service for upper respiratory complaints 
variously diagnosed as upper respiratory infection, 
sinusitis, bronchitis, etc.  In March 1988, she indicated 
that she had recently been struck in the nose and had had 
sinus problems since that time.  A history of nasal 
congestion was noted.  An assessment of bilateral maxillary 
sinusitis was recorded.  Upon ensuing follow-up in April 
1988, it was felt that her symptoms represented an upper 
respiratory infection with nocturnal rhinitis.  An X-ray of 
the sinuses was normal at that time.  She complained of 
headaches, nausea, and a sore scratchy throat in January 
1992.  Right maxillary sinus tenderness was elicited.  An 
assessment of clinical right maxillary sinusitis was 
rendered.  In April 1994, the appellant was seen for frontal 
headaches and congestion of one week's duration.  There was 
mild discomfort to palpation over the frontal sinuses.  It 
was noted that she had a two-week history of upper 
respiratory infection.  An assessment of upper respiratory 
infection with nasal congestion and eustachian dysfunction 
was recorded.  

The veteran was seen for complaints of sinus problems in 1995 
and 1996.  A January 1998 clinical entry noted a little sinus 
pressure.  In March 2000, a family practice medical report 
showed that she presented with a one to two-day history of a 
green nasal discharge and sinus pressure.  It was noted that 
her last sinus infection was over a year before.  Examination 
disclosed no tenderness to palpation or percussion over the 
frontal or maxillary sinuses.  The oral pharynx showed a mild 
amount of post nasal drip.  An assessment of upper 
respiratory infection with sinus congestion was provided.  It 
was reported in August 2000 that the veteran had had a 
serious head cold for two days that had started with pain in 
the back of the ears, sinus congestion and draining clear 
liquid.  Findings on examination included facial tenderness 
of the frontal and right maxillary sinuses.  An assessment of 
upper respiratory infection/sinus congestion was rendered.  
Upon examination in July 2002 for retirement from service, it 
was recorded that she had recurrent sinusitis.

An undated record reflects that the veteran complained of 
acute strain on dorsal flexion of the left foot and upon 
pressing the Achilles tendon.  An assessment of Achilles 
tendon elongation was rendered.  An assessment of Achilles 
tendinitis was recorded in October 1997 upon complaints of 
right foot pain.  A November 1997 clinic note showed a two-
month history of a dull radiating pain of the right posterior 
ankle aggravated by strenuous exercise with an assessment of 
Achilles tendinitis.  A family practice clinic note of 
October 2000 indicated that she came in with complaints of 
pain on the bottom of both feet and in both heel cords for 
approximately two weeks, especially after running, that was 
worse the following morning.  It was noted that there was no 
history of injury to the feet.  Following examination, 
assessments were rendered of early Achilles tendinitis and 
metatarsalgia, bilaterally.  In February 2001, it was 
recorded that she had had foot pain of both feet for five 
months.  An assessment of chronic foot pain was provided.  
She was seen in the podiatry clinic in February 2001 with 
complaints of pain in the back of both heels for which an 
assessment of Achilles tendinitis was recorded.  Upon 
examination in July 2002 for retirement from active duty, it 
was noted that she had been diagnosed with Achilles 
tendinitis.

Pursuant to the filing of a claim, the appellant was afforded 
a VA general medical examination in September 2002.  She 
provided medical history that included costochondritis, and 
stated that sometimes in the fall of the year, she would have 
rib pain with coughing and deep breathing that lasted only a 
day or two.  She related that it did not interfere with her 
ability to perform her job or day-to-day activities, and that 
she was not currently in treatment for it.  

The appellant related that in 1992, she experienced pain in 
her posterior lower legs with walking or running more than 
two miles a day, five days in a row.  She stated that 
currently, if she walked more than two miles more than five 
times per week, or worked out more than once a day, she would 
experience pain in her posterior lower legs.  She said that 
she was not currently being treated for this.

With respect to her sinuses, the veteran stated that 
following a cold in 1990, she experienced some green 
discharge and had a lot of congestion, and was prescribed 
antibiotics.  It was reported that she denied having any 
current problems in this regard and was not being treated at 
that time.  

The veteran was afforded a comprehensive VA examination in 
September 2002.  The ensuing diagnoses included 
costochondritis by history, with normal examination and 
normal chest X-ray; acute sinusitis by history, with normal 
examination, ruled out chronic sinusitis on X-ray; and 
bilateral Achilles tendinitis by history, with normal 
examination.  

The veteran underwent a joints examination in February 2004, 
primarily for knee disability.  During the course of the 
examination, she reported that she had high arches and that 
this caused more difficulty relating to Achilles tendinitis 
at times.  She said that once she was up and walking about, 
her Achilles tendinitis resolved.  An X-ray of the ankles 
disclosed no bony abnormality.  Following examination, 
diagnoses included history of Achilles tendinitis with normal 
examination today.  

Military facility outpatient clinical records dating from 
January 2003 reflect that the appellant was seen for 
complaints that included bilateral foot pain at the calcaneal 
spur, bilaterally.  She said that it hurt to stand on the 
feet.  It was reported that X-rays of the heels were within 
normal limits.  An assessment of heel pain, bilaterally, was 
provided.  In December 2003, the veteran returned with 
continuing heel pain.  An assessment of ankle pain was 
recorded on this occasion.  In December 2003, she sought 
treatment for complaints of cough, sore throat and fever with 
some chest pain.  It was reported that the cough was 
productive of greenish-yellow sputum.  Following examination, 
a diagnosis of bronchitis was rendered for which medication 
was prescribed.  

The veteran sought treatment in March 2004 for symptoms of 
sinus congestion times two weeks with facial pain, frontal 
headaches and pain behind the right ear with coughing.  Sinus 
X-rays were performed and showed no sinusitis.  An assessment 
or upper respiratory infection was recorded.   She returned 
with similar complaints approximately nine days later 
whereupon an assessment of seasonal allergies was noted.  

The evidence in this instance indicates that the veteran did 
indeed receive treatment on a number of occasions for various 
symptoms in service diagnosed as costochondritis, sinusitis, 
or Achilles tendinitis.  The Board observes, however, that 
although there is documented medical attention in service for 
the claimed disorders, the post-service record is silent for 
any clinical evidence of treatment for or diagnosis of 
costochondritis, sinusitis, or Achilles tendinitis.  On VA 
examinations in September 2002 and February 2004, the 
disorders were diagnosed by history only, based on the 
veteran's own report.  No abnormality was noted upon 
examination.  The appellant submitted outpatient records in 
support of the claim in which there were no diagnoses of 
costochondritis, sinusitis or Achilles tendinitis, despite 
treatment for complaints that included upper 
respiratory/chest symptomatology and heel/foot pain.  The 
Board thus finds that even though the veteran did have 
symptoms diagnosed in service as costochondritis, sinusitis, 
or Achilles tendinitis, there is no current clinical evidence 
to show that they became chronic disabilities that exist 
after military service.  See 38 C.F.R. § 3.303.  

The Board points out that in order for service connection to 
be warranted, there must be evidence of a present disability 
that is attributable to a disease or injury incurred during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The Court of Appeals for Veterans Claims (Court) has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Currently 
diagnosed disability has not been shown.

The Board would point out that while the post-service 
clinical records reflect that the appellant has complained of 
pain in her heels and feet since service, it is well 
established that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  In the absence of evidence of current 
disability, service connection may not be awarded.  38 C.F.R. 
§§ 1110, 1131.

The Board observes that in written statements to the VA, the 
appellant states that she has costochondritis, sinusitis and 
Achilles tendinitis that are causally connected to her active 
service.  However, her assertions are not probative as there 
is no evidence in the record that she has any medical 
knowledge or expertise to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The Board thus finds that as there is no evidence of any 
currently diagnosed costochondritis, sinusitis, or Achilles 
tendinitis; service connection must therefore be denied.  The 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005), see also Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for costochondritis is denied.

Service connection for sinusitis is denied.

Service connection for Achilles tendinitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


